



COURT OF APPEAL FOR ONTARIO

CITATION: Enviro Paving Corporation v.
    Robar Industries Limited, 2015 ONCA 245

DATE: 20150410

DOCKET: C59487

Laskin, Lauwers and Hourigan JJ.A.

BETWEEN

Enviro Paving Corporation

Plaintiff (Appellant)

and

Robar Industries Limited and Polyval Coatings
    Inc.

Defendants (Respondents)

Shane P. Murphy, for the appellant

M. Katzman, for the respondent

Heard: April 7, 2015

On appeal from the order of Justice Stephen E. Firestone of
    the Superior Court of Justice, dated September 19, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of Firestone J. The appeal is dismissed.

[2]

Robar has cross-appealed and asks that we dismiss Enviros claim on the
    ground it is frivolous and vexatious, or an abuse of process. Although we have
    sympathy for Robars position, before Firestone J. it sought either a stay or a
    dismissal  it was granted a stay, and we think it inappropriate to vary that
    order in this court. The cross-appeal is therefore dismissed. Robar is entitled
    to its costs in this court in the amount of $6000 all in.


